Case 2:19-cv-13536-DML-EAS ECF No. 29 filed 05/18/20                    PageID.409      Page 1 of 7



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

READY CAPITAL CORPORATION,
READYCAP COMMERCIAL, LLC,
and READYCAP HOLDINGS, LLC,

                        Plaintiffs,                           Case Number 19-13536
v.                                                            Honorable David M. Lawson

READY CAPITAL CORPORATION,

                        Defendant.
                                               /

        OPINION AND ORDER DENYING MOTION TO DISMISS COMPLAINT

        One of the plaintiffs and the defendant each are engaged in the commercial lending

business, operating under identical brands. It was inevitable, therefore, that one would sue the

other for trademark infringement. And equally predictable are the competing claims for first use

of the mark. In their complaint, the plaintiffs make that claim. The defendant has come up with

evidence that contradicts it, and it has put forth that evidence in support of a motion to dismiss for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). But that evidence does not

undermine the soundness of the complaint itself, which contains sufficient factual allegations to

state a claim for which relief can be granted. Because the defendant’s Rule 12(b)(6) motion is

baseless, it will be denied.

                                                   I.

        According to the complaint, plaintiff Ready Capital Corporation is a private lender formed

in 2011 that operates nationally, along with several affiliates, providing commercial real estate

loans. The plaintiff and its affiliates issued 39 loans within Michigan and in neighboring states

between 2014 and 2016. They have a registered mark, “ReadyCap,” and an associated logo that
Case 2:19-cv-13536-DML-EAS ECF No. 29 filed 05/18/20                    PageID.410       Page 2 of 7



are registered for use relating to “financial services” and “loan origination services.” The plaintiffs

also have registered and used the mark “Ready Capital” with an associated logo.

       When one of the plaintiffs’ lending agents recently relocated to Michigan, he encountered

the defendant, which had branded itself “Ready Capital” and was advertising its services as a

broker for commercial loans, “bridge loans,” and business loans. The defendant uses its mark on

an internet website and several social media venues. The defendant’s website indicates that it

began operations under the Ready Capital brand in 2017. The plaintiff, however, alleged in its

complaint that it began using its marks in 2013.

       The plaintiffs filed their four-count complaint on November 27, 2019, pleading

infringement of a registered trademark (Count I), false designation of origin (Count II), both under

the Lanham Act, deceptive trade practices (Count III), and common law trademark infringement,

the latter two counts under Michigan law (Count IV).

       The defendant filed a motion to dismiss in place of an answer to the complaint. It argues

that the complaint fails to state a plausible claim for relief because extrinsic documents that it

retrieved from its own trademark research revealed that on a trademark registration application,

the plaintiffs asserted that use of the marks began “at least as early as 11/00/2015 [sic],” and,

therefore, the plaintiffs have “admitted” that the use of its marks commenced after the defendant’s

own first use in October 2015. The defendant also contends, again relying on extrinsic documents,

that plaintiff Ready Cap Holdings, LLC has no viable claim because it “assigned its interest” in

any “Ready Capital” marks to fellow plaintiff Ready Capital Corporation. The defendant also

asserts that it has “never used” any “ReadyCap” mark in commerce.




                                                 -2-
Case 2:19-cv-13536-DML-EAS ECF No. 29 filed 05/18/20                    PageID.411       Page 3 of 7



                                                  II.

       As noted above, the defendant filed its motion to dismiss under Rule 12(b)(6), and it

attached 263 pages of exhibits. To survive a motion to dismiss under Rule 12(b)(6) though, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 547 (2007)). A “claim is facially plausible when a plaintiff ‘pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.’” Matthew N. Fulton, DDS, P.C. v. Enclarity, Inc., 907 F.3d 948, 951-52 (6th

Cir. 2018) (quoting Iqbal, 556 U.S. at 678). When reviewing the motion, the Court “must ‘construe

the complaint in the light most favorable to the plaintiff[] [and] accept all well-pleaded factual

allegations as true.’” Id. at 951 (quoting Hill v. Snyder, 878 F.3d 193, 203 (6th Cir. 2017)).

       When deciding a motion under Rule 12(b)(6), the Court looks only to the pleadings. Jones

v. City of Cincinnati, 521 F.3d 555, 562 (6th Cir. 2008). But the Court also may consider the

documents attached to them, Commercial Money Ctr., Inc. v. Illinois Union Ins. Co., 508 F.3d 327,

335 (6th Cir. 2007) (citing Fed. R. Civ. P. 10(c)), documents referenced in the pleadings that are

“integral to the claims,” id. at 335-36, documents that are not mentioned specifically but which

govern the plaintiff's rights and are necessarily incorporated by reference, Weiner v. Klais & Co.,

Inc., 108 F.3d 86, 89 (6th Cir. 1997), abrogated on other grounds by Swierkiewicz v. Sorema, N.A.,

534 U.S. 506 (2002), and matters of public record, Northville Downs v. Granholm, 622 F.3d 579,

586 (6th Cir. 2010); see also Cates v. Crystal Clear Tech., LLC, 874 F.3d 530, 536 (6th Cir. 2017)

(instructing that “‘[w]hen a written instrument contradicts allegations in the complaint to which it

is attached, the exhibit trumps the allegations.’”) (quoting Williams v. CitiMortgage, Inc., 498 F.

App’x 532, 536 (6th Cir. 2012)). However, beyond that, assessment of the facial sufficiency of



                                                 -3-
Case 2:19-cv-13536-DML-EAS ECF No. 29 filed 05/18/20                   PageID.412       Page 4 of 7



the complaint ordinarily must be undertaken without resort to matters outside the pleadings.

Wysocki v. Int’l Bus. Mach. Corp., 607 F.3d 1102, 1104 (6th Cir. 2010).

       The defendant’s motion takes the inquiry well beyond those limits, inviting the Court to

comb through hundreds of pages of records to resolve a fact dispute. But the defendant has not

made any plausible argument that the facts alleged within the four corners of the complaint are in

any way insufficient to state a claim for infringement under federal or state law.

       Section 32(a)(1) of the Lanham Act prohibits any person from infringing on a registered

trademark by “us[ing] in commerce any reproduction, counterfeit, copy, or colorable imitation of

a registered mark in connection with the sale, offering for sale, distribution, or advertising of any

goods or services on or in connection with which such use is likely to cause confusion, or to cause

mistake, or to deceive.” 15 U.S.C. § 1114(a)(1).

       Section 43(a) of the Lanham Act prohibits unfair competition or false designation of origin

involving any registered trademark by any person who, “in connection with any goods or services,

or any container for goods, uses in commerce any word, term, name, symbol, or device, or any

combination thereof, or any false designation of origin, false or misleading description of fact, or

false or misleading representation of fact, which . . . is likely to cause confusion, or to cause

mistake, or to deceive as to the affiliation, connection, or association of such person with another

person, or as to the origin, sponsorship, or approval of his or her goods, services, or commercial

activities by another person, or . . . in commercial advertising or promotion, misrepresents the

nature, characteristics, qualities, or geographic origin of his or her or another person’s goods,

services, or commercial activities.” 15 U.S.C. § 1125(a)(1). “A Lanham Act claim for false

designation of origin must contain two elements: (1) the false designation must have a substantial

economic effect on interstate commerce; and (2) the false designation must create a likelihood of



                                                -4-
Case 2:19-cv-13536-DML-EAS ECF No. 29 filed 05/18/20                   PageID.413       Page 5 of 7



confusion.” Johnson v. Jones, 149 F.3d 494, 502 (6th Cir. 1998). The factors for determining

likelihood of confusion for a false designation of origin claim under § 1125 are identical to those

considered for a trademark infringement claim under § 1114. Champions Golf Club, Inc. v. The

Champions Golf Club, Inc., 78 F.3d 1111, 1123 (6th Cir. 1996).

       To prove a common-law claim of unfair competition under Michigan law based on

infringement of a party’s rights in a trade name, a plaintiff must prove that (1) a business

competitor has adopted a name that is confusingly similar to one already being used by another

business, and (2) the similarity results in a likelihood or probability of confusion among consumers

who are using ordinary care. Peninsular Stove Co. v. Augst, 288 Mich. 465, 470, 285 N.W. 24, 26

(1939); Boron Oil Co. v. Callanan, 50 Mich. App. 580, 584, 213 N.W.2d 836, 838 (1973).

Common-law rights to a mark are acquired through prior actual use of the mark. Interstate Brands

Corp. v. Way Baking Co., 403 Mich. 479, 481; 270 N.W.2d 103, 105 (1978); see also Midwest

Guaranty Bank v. Guaranty Bank, 270 F. Supp. 2d 900, 908 (E.D. Mich. 2003) (citing Allard

Enterprises, Inc. v Advanced Programming Resources, Inc., 249 F.3d 564, 571 (6th Cir. 2001)).

Michigan’s common law regarding unfair competition tracks its federal counterpart. See Clairol,

Inc. v Boston Discount Center of Berkley, Inc., 608 F.2d 1114, 1118 (6th Cir. 1979).

       And the Michigan Consumer Protection Act prohibits “[u]nfair, unconscionable, or

deceptive methods, acts, or practices in the conduct of trade or commerce,” which the Act defines

as including “[c]ausing a probability of confusion or misunderstanding as to the source,

sponsorship, approval, or certification of goods or services.” Mich. Comp. Laws § 445.903(1).

       Manifestly, the allegations in the complaint are sufficient to make out viable causes of

action for direct infringement and use of confusingly similar marks by the defendant that invaded

the plaintiffs’ rights in its registered and unregistered marks. In order to prove a claim for unfair



                                                -5-
Case 2:19-cv-13536-DML-EAS ECF No. 29 filed 05/18/20                     PageID.414       Page 6 of 7



competition or trademark infringement under the Lanham Act, the plaintiff must show a likelihood

of confusion. Frisch’s Restaurants Inc. v. Elby’s Big Boy of Steubenville, Inc., 670 F.2d 642, 647

(6th Cir. 1982). The factors for determining likelihood of confusion for a false designation of

origin claim under § 1125 are identical to those considered for a trademark infringement claim

under § 1114. Champions Golf Club, Inc. v. The Champions Golf Club, Inc., 78 F.3d 1111, 1123

(6th Cir. 1996). Those factors — the Frisch factors — can easily be found in the complaint’s

factual allegations. The complaint alleges that plaintiff Ready Capital Corporation registered its

trademark earlier than the defendant’s first use, they are engaged in nearly identical businesses,

and the defendant has adopted the same trade name — letter for letter — as the plaintiffs.

        The defendant’s argument premised on a supposed “assignment of rights” and its assertions

that it has “never used” certain marks referred to in the complaint are entirely outside the scope of

the facts alleged and amount to mere factual denials of the allegations. “Mere disagreement with

the facts alleged in a complaint, however, is not a sufficient predicate for a motion to dismiss.”

County of Suffolk, New York v. Simpson, No. 05-0715, 2005 WL 8159886, at *2 (E.D.N.Y. Dec.

12, 2005).

        The defendant’s argument on prior use is without merit because anyone with a passing

interest in English grammar would understand that “at least as early as” is logically and legally

consistent with, not contradictory to, the allegation in the complaint that the plaintiffs’ first use of

their marks began earlier than the date which supposedly was stated in their trademark application,

which in any event the plaintiffs contend was a mere scrivener’s error. Moreover, it is well settled

that “[p]rior use is an affirmative defense to an infringement claim,” PGP, LLC v. TPII, LLC, 734

F. App’x 330, 333 n. 2 (6th Cir. 2018) (citing 15 U.S.C. § 1115(b)(6)), “a plaintiff generally need

not plead the lack of affirmative defenses to state a valid claim,” Cataldo v. U.S. Steel Corp., 676



                                                  -6-
Case 2:19-cv-13536-DML-EAS ECF No. 29 filed 05/18/20                 PageID.415       Page 7 of 7



F.3d 542, 547 (6th Cir. 2012), and “a motion under Rule 12(b)(6), which considers only the

allegations in the complaint, is generally an inappropriate vehicle for dismissing a claim based

upon [such a defense],” ibid.

                                               III.

       The complaint states claims in each of its four counts for which relief can be granted.

       Accordingly, it is ORDERED that the defendant’s motion to dismiss the complaint (ECF

No. 11) is DENIED.

                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

Date: May 18, 2020




                                               -7-
